Citation Nr: 0520414	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-23 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1970 to November 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss disability.

The Board notes that the veteran filed a timely Notice of 
Disagreement in July 2003, for the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus. 
However, upon receipt of the Statement of the Case, which 
addressed both issues, the veteran expressly and specifically 
indicated in his Form 9 Appeal to the Board his intention 
only to appeal the issue of bilateral hearing loss. The 
subsequent supplemental statement submitted by the veteran's 
representative to the RO also only addressed the sole issue 
of service connection for bilateral hearing loss. In the 
December 2004 informal hearing presentation, the veteran's 
representative indicated that both issues were on appeal, but 
as explained above, the veteran perfected his appeal for 
bilateral hearing loss only. As the claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
may be properly adjudicated separately without having a 
significant impact on the outcome of the other, these two 
issues are not inextricably intertwined. See Harris v. 
Derwinski, 1 Vet. App. 180 (1991). Thus, only the bilateral 
hearing loss disability issue will be addressed below.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.	The veteran is not shown to have bilateral hearing loss 
disability as a result of any injury, disease, or event 
during service.

3.	Bilateral hearing loss did not manifest until many years 
after service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In a May 2003 letter, the RO informed 
the veteran of the evidence necessary to prove entitlement to 
service connection for his disability claim. The RO informed 
the veteran that to establish entitlement, he will need to 
obtain evidence to show that he has a current disability, and 
that this disability has a relationship with an injury or 
disease that began in or was made worse during service.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide. See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its May 2003 
letter, the RO informed the veteran that it would assist him 
in obtaining things such as medical records, treatment 
records, employment records, VA records, military records, 
records from federal agencies, and any other records it 
receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the May 2003 
letter, the RO instructed the veteran to provide information 
about any person or agency who may have additional evidence. 
Specifically, the RO requested the veteran to complete VA 
From 21-4142, to provide information including the name, 
address, and dates involved, of individuals and facilities 
who may have records that could help the RO decide its claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the May 2003 letter, the 
RO reminded the veteran that it was his responsibility to 
ensure that the RO received all of the pertinent records, and 
instructed the veteran to send in the requested information 
as soon as possible, within a designated period of time. 

Throughout the adjudication process and in the May 2003 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. When the appellant has provided information about 
where he was treated for his claimed condition, VA has 
obtained the records. In addition, in the Statement of the 
Case provided to the veteran in March 2004, the RO explained 
the basis for its denial of his claim for service connection, 
including that acoustic trauma was not conceded, that there 
was no evidence of hearing loss during service, that the 
opinion from the June 2003 VA audiological examination was 
that it was not likely that the veteran's hearing loss was 
due to noise exposure during service and there was no medical 
opinion linking current hearing loss to service.  In his 
subsequent July 2004 statement, the representative did not 
identify any additional evidence showing a link between the 
veteran's hearing loss and service, and instead insisted that 
acoustic trauma during service should be conceded.

In view of the development that has been undertaken in this 
claim, further action is not needed to comply with VCAA. The 
appellant has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information. He has not identified any additional, relevant 
evidence that has not been requested or obtained. For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim. In short, the requirements under the VCAA have 
been met. Accordingly, there is no potential prejudice to the 
veteran for failure to develop the claim. Therefore, the 
Board will proceed to consider the merits of the appeal.


Factual Background

The veteran's May 1969 pre-induction examination reflects a 
normal clinical evaluation of the ears and drums, which were 
noted to be normal and his audiometric tests revealed no 
disqualifying defects. The veteran's physical profile for 
hearing and ears were evaluated at a high level of fitness 
and there were no noted hearing problems. There were no 
complaints or findings of hearing problems during service.

The veteran's November 1971 separation examination also 
reflected normal hearing and reported a normal ear 
evaluation. The veteran did not report or complain of any ear 
or hearing problems. A hearing examination was conducted 
which reported the veteran's hearing to be 15/15 bilaterally 
to whispered voice. The veteran' physical profile for hearing 
and ears were also noted to be at a high level of fitness and 
no ear or hearing problems were noted.

In May 2003, the veteran filed his claim for service 
connection for hearing loss and subsequently submitted a 
hearing examination report dated in June 1998 from St. 
Peter's Hearing Center.  The report reflected some hearing 
loss, but did not provide an etiology opinion.  It was also 
noted that the veteran's hearing had decreased since 1991.  
There was no reference to military service.

The VA conducted an audiological examination in June 2003.  
The veteran's reported history was noted and the claims 
folder was available for review.  During the examination the 
veteran reported bilateral hearing loss with possible onset 
in the 1970's.  He related that the hearing loss had 
progressively worsened since that time, and had become 
problematic during the last ten years.  He indicated that 
during active duty he served as a ballistic meteorologist and 
experienced excessive noise occasionally from artillery and 
mortar fire.  He reported a few incidents in which mortars 
exploded up to 1,000 yards away.  However, the examiner noted 
that the veteran conceded that he was exposed only 
occasionally to such noise and that it was always at long 
distances.  The veteran also denied a history of civilian 
occupational noise exposure, family history of hearing 
problems, and ototoxic drug use.  Following the examination, 
the diagnosis was moderately severe high frequency 
sensorineural hearing loss in the right ear, and moderate 
sensorineural hearing loss in the left ear. The examiner 
provided the opinion that it was not at least as likely as 
not that the veteran's hearing loss was related to his 
service.


Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004). Service connection may also be granted for 
an organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2004); see also Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002). When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102 (2004).

The veteran contends that he suffered acoustic trauma during 
service when he was exposed to noise from artillery and 
mortar fire.  His DD-214 lists his military occupational 
specialty as an artillery ballistic meteorologist and 
indicates he completed 9 weeks of related training. The 
veteran contends that during his tour of duty in Vietnam, he 
was attached to an artillery unit. He contends that he was 
exposed to weapons fire from 105 mm and 155 mm Howitzer guns. 
He claims that during service, he was not issued adequate ear 
protection and suffered acoustic trauma as a result. He 
contends that his military service was the only time when he 
was exposed to such loud noises. In his Form 9 Appeal to the 
Board, the veteran indicates that after service, he worked as 
a teacher and had no further exposure to loud noises. His 
representative indicated in the July 2004 informal hearing 
presentation that acoustic trauma from such noise exposure in 
service should be conceded. The representative contends that 
the whisper voice test given to the veteran at the time of 
separation did not accurately assess the veteran's level of 
high frequency hearing loss sensitivity and therefore could 
not prove nor disprove normal hearing.  However, as will be 
explained below, review of the evidence of record does not 
show that the veteran's hearing loss disability had its onset 
in service or is related to service.

The veteran's service medical records do not contain 
complaints or findings of hearing loss.  Both his induction 
and separation examinations reflected normal hearing and did 
not list any complaints or problems regarding the ears or 
hearing loss in service.  The veteran was separated from 
service in November 1971 and first filed his claim for 
hearing loss in May 2003.  He subsequently submitted an 
audiogram test from a private hearing center dated in June 
1998, many years after service, which showed hearing loss.  
The comments with the audiogram indicate the presence of 
hearing problems since 1991, with no reference to service.  
There is no evidence of hearing problems during the period 
after service and prior to the 1990's.

VA conducted an audiological examination in June 2003. The 
examiner's report shows that his opinion included 
consideration of the veteran's claims folder and reported 
history.  During the examination, the veteran reported that 
he experienced excessive noise occasionally from artillery 
and mortar fire. He reported a few incidents of such 
explosions, however he conceded that he was only exposed 
occasionally and it was always at long distances. He also 
denied a history of civilian occupational noise exposure and 
a family history of hearing loss. After considering the 
veteran's records, reported history and his examination, the 
examiner found that it was not at least as likely as not that 
the veteran's hearing loss disability was related to service.

Despite contentions by the veteran's representative that the 
VA examiner's opinion did not properly evaluate the reported 
history of acoustic trauma during service, a review of the 
examiner's report indicates the examiner did consider the 
medical records and the veteran's reported noise exposure 
before providing his opinion.

The veteran has not provided any medical evidence indicating 
that his hearing loss is related to an injury, disease, or 
event during service.  The veteran's contentions include his 
representative's and his own statements indicating that his 
disability is related to noise exposure from service; 
however, neither is competent to provide such an opinion.  
Although the veteran maintains that his current hearing loss 
is related to his service, he is not a medical professional 
who can make such a determination.  The veteran is competent 
to describe symptoms he had during service, but as a 
layperson, he is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause. 38 C.F.R. 
§ 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The evidence does not show that the veteran's 
hearing loss had its onset during service, but rather it 
shows that had its onset many years after service.  Since the 
record is devoid of any competent medical evidence that links 
the veteran's hearing loss to service, the Board finds that 
the record does not support an award of service connection. 

Notwithstanding the veteran's own opinion as to the etiology 
of his current disability, the VA examiner's opinion that 
hearing loss was not related to service in the absence of any 
favorable medical evidence outweighs the veteran's 
contention.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim for service connection for 
bilateral hearing loss must be denied. 38 U.S.C.A § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


